Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 17/035,451 filed on 09/28/2020 which is a CON of 15/771,029 filed on 04/25/2018 (now US Patent 10,786,564) which is a 371 of PCT/IB2016/056567 filed on 10/31/2016 which claims US priority benefit of US Provisional 62/248,954 filed on 10/30/2015.
	Claims 1-32 are cancelled.
	Claims 33-50 are pending and under examination.
Information Disclosure Statement
The IDS statements filed on 12/07/2020 and 01/06/2022 have been considered by the examiner.  JP-2000-507448-A is not considered because it is not in the English language.
Specification
The disclosure is objected to because of the following informalities: The Specification requires an amendment to paragraph 0020 to update the Biological Deposit information.  Appropriate correction is required.

Requirement for the Deposit of Biological Material
Information about the deposit of Biological Material regarding the adapted MDCK cells deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH is required.  Note that this information was filed in the parent application 15/771,029 on 07/13/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 34 and 37 fail to include all the limitations of claim 33 upon which they depend.  For example, claim 34 is drawn to a virus product and not to a method of making a virus. As presently written, claim 34 does not actually require the MDCK cell product of claim 33.  Likewise, claim 37 is drawn to a vaccine product and not to a method of making a vaccine. As presently written, claim 37 does not actually require the MDCK cell product of claim 33  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Written Description – reach-thru claims
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to virus and vaccine products, where the products are obtained by using the specific adapted MDCK cells deposited as DSM ACC3309.  Please see MPEP 2163: Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, “Written Description” Requirement”, which states that the “claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function”.  The MPEP 2163 II. A. 3.(a)(i) recites that “for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession”. 
In the instant case, a skilled artisan at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed because the nature of the invention is drawn to generic viruses and vaccines which are made by using the MDCK cells of claim 33.  Although the applicant shows possession of the MDCK cells of claim 33, they do not appear to show possession of the broad genus of viruses and vaccines that would be obtained from these cells in the future.  
Such "reach-through" claims were addressed by the Federal Circuit in University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886 (Fed. Cir. 2004). See M.P.E.P. § 2163.
A description of the specific type of MDCK cells fails to distinguish any virus or vaccines made from such cells from viruses or vaccines made from others types of  MDCK cells. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Id. Enzo, 323 F.3d at 968. Generalized language may not suffice if it does not convey the detailed identity of an invention. Rochester, 358 F.3d at 1892.
The state of the art is shown in the Kluge et al reference, “Monitoring changes in proteome during stepwise adaptation of a MDCK cell line from adherence to growth in suspension” (Vaccine 2015 Vol. 33, pages 4269-4280, available online April 16, 2015; IDS reference).  Kluge et al disclose that different types of adapted MDCK cell lines were unpredictable as to their properties.  (See page 4279, section 4.3 headed: “Adaptation to growth in suspension affects oncogenic processes”).
Thus, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-35, 41-42, 44-45, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,786,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims for reasons just below.
Regarding instant claims 33 and 44, independent patented claims 1 and 4-5 each anticipate instant claims 33 and 44.   For example, patented claim 1 recites a composition comprising adapted MDCK cells, where the adapted MDCK cells are deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH, with additional limitations of comprising a growth medium.  Patented claim 4 recites a method for making a virus for vaccine production the method comprising a composition of adapted MDCK cells, where the adapted MDCK cells are deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH.  Patented claim 5 recites a method for making a composition of adapted MDCK cells, where the adapted MDCK cells are deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH.  
Regarding instant claim 34, patented claims 4 and 10 recite a virus produced from isolated adapted MDCK cells deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH and thus anticipates instant claim 34.  
Regarding instant claim 35, patented claim 10 recites that the virus maintains antigenicity and thus anticipates instant claim 35.  
Regarding instant claim 41, patented claims 1 and 4-5 each anticipate instant claim 41. Patented claims 1 and 4-5 each recite a cell culture comprising adapted MDCK cells, where the adapted MDCK cells are deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH, with additional limitations of comprising a chemically-defined growth medium. 
Regarding instant claim 42, patented claims 1 and 4 each anticipate instant claim 42. Patented claims 1 and 4 each recite a cell culture comprising adapted MDCK cells, where the adapted MDCK cells are deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH, with additional limitations of comprising a chemically-defined and animal component free medium growth medium. 
 Regarding instant claims 45 and 47, patented claim 4 recites a method of producing a virus for vaccine production, comprising contacting adapted MDCK cells deposited as DSM ACC3309 with Leibniz-Institut DSMZ-Deutsche Sammlung von Mikro-organismen und Zellkulturen GmbH with a growth medium, infecting the adapted MDCK cells with a virus, and harvesting the virus, wherein the growth medium a chemically-defined and animal component free medium.  

Allowable Subject Matter
Claims 43, 46, 48, 49, and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658